PHILLIPS, Chief Judge
(concurring).
I concur in the result reached in the majority opinion in this civil rights action for damages brought by the mother *75of a deceased prisoner against the warden of a state prison.
Cases holding that prison officials have wide discretion in their medical treatment of prisoners are legion. See, e.g., Stiltner v. Rhay, 371 F.2d 420, 421 (9th Cir.), cert. denied, 386 U.S. 997, 87 S.Ct. 1318, 18 L.Ed.2d 346 (1967); Snow v. Gladden, 338 F.2d 999, 1000 (9th Cir. 1964). Similarly, there are many cases expressing the reluctance of federal courts to become involved in the internal administration of state prisons. See, e.g., Jones v. Metzger, 456 F.2d 854, 855 (6th Cir. 1972); Coppinger v. Townsend, 398 F.2d 392, 393 (10th Cir. 1968).
Our circuit has continued to recognize these general legal principles, but simultaneously we have acknowledged that a prisoner retains all the rights of an ordinary citizen except those expressly or by necessary implication taken from him by law. Coffin v. Reichard, 143 F.2d 443, 445 (6th Cir. 1944). Further, prisoners alleging denial of civil rights are entitled to the same consideration by our court as that afforded other civil rights litigants. Jones, supra, 456 F.2d at 856. In Fitzke v. Shappell, 468 F.2d 1072, 1076 (6th Cir. 1972), we held that “where the circumstances are clearly sufficient to indicate the need of medical attention for injury or illness (of a prisoner), the denial of such aid constitutes the deprivation of constitutional due process.”
In Fitzke, Id., this court, speaking through Judge Miller, declared:
“An individual incarcerated, whether for a term of life for the commission of some heinous crime, or merely for the night to ‘dry out’ in the local drunk tank, becomes both vulnerable and dependent upon the state to provide certain simple and basic human needs. . . . Medical care is . such need. Denial of necessary medical attention may well result in disabilities beyond that contemplated by the incarceration itself. The result may be crippling injury, as alleged here, or, as the Stiltner court pointed out, the very deprivation of life itself, since, restrained by the authority of the state, the individual cannot himself seek medical aid or provide the other necessities for sustaining life and health.
“Thus it is that fundamental fairness and our most basic conception of due process mandate that medical care be provided to one who is incarcerated and may be suffering from serious illness or injury. This is not to say that every request for medical attention must be heeded nor that courts are to engage in a process of second-guessing in every case the adequacy of medical care that the state provides.”
Our present decision, in my view, turns upon the particular facts of this case, and not upon the holding of the District Court that the plaintiff had the burden to show by a preponderance of the evidence a “deliberate refusal” on the part of the warden to follow the recommendation of the prison doctor. I agree with the majority that a “deliberate refusal by the Warden to follow the recommendation of the prison doctor is not the only ground for holding him liable under the Civil Rights Act.”
A “deliberate refusal” standard would be too restrictive. Such a standard wrongly assumes the presence of a competent doctor on whose advice the prison warden can rely. Circumstances can be envisioned where a warden might be required to act in the absence of medical advice, such as for injuries or illnesses occurring when a doctor is not available at the prison or of such a serious nature as to require immediate decisions prior to reaching a doctor.
Once informed of the prisoner’s injury or illness, it is my view that the warden has the duty under Fitzke, supra, to investigate 1). the extent of the injuries, 2) the realistic possibilities of treatment, considering the availability of medical personnel and medical equipment, both inside and outside the prison, *76and 3) the consequences of pursuing the alternative methods of medical treatment. If one available avenue of treatment, albeit outside the walls of the prison, could save the life of an injured or ill prisoner, then that is the course which the prison warden would be required to follow.
Nothing in this concurring opinion is meant to imply that the warden of a prison cannot delegate responsibility to his immediate subordinates so that the duties outlined above can be performed by him and his staff at all hours. Nor is it intended to imply that a prisoner injured with a heart wound, for example, would be entitled to the services of the foremost heart surgeon in the nation. A rule of reason, applied on a case by case basis, must determine the adequacy of medical care provided.